Citation Nr: 1744603	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating higher than 30 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran had honorable active service in the United States Army during Peacetime and the Korean Conflict Era from May 1954 to February 1956, and he was awarded the Army of Occupation Medal (Germany) and the National Defense Service Medal. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board acknowledges that the Veteran, in his April 2016 substantive appeal (VA Form 9), declined to check any of the boxes specifying whether or not he desired a hearing before a Veterans Law Judge.  Thereafter, he received additional correspondence in August 2016 requesting that he inform VA if he wanted a hearing in connection with his claim.  However, the Veteran did not respond to that request.  The Board finds that he has effectively waived his right to a hearing.  38 CFR § 20.700(a) (2016).

This claim was previously before the Board in May 2017, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its prior May 2017 Remand, the Board noted that the Veteran had asserted that his hearing loss had worsened since his last examination in September 2015, and he had requested another VA examination.  Accordingly, it was found that the Veteran should be afforded a new audiological examination in accordance with the United States Court of Veterans Appeals (Court) holding in Snuffer v. Gober, 10 Vet. App. 400 (1997).

On remand, the Veteran was scheduled for a VA examination on June 2017.  However, the claim file notes that the Veteran failed to report and did not provide good cause for such failure.

The Board notes generally that failure to report for a VA examination, without good cause, may have adverse consequences on the Veteran's claim, in which it may proceed accordingly based only on the evidence already of record.  See 38 C.F.R. § 3.655 (2016).

Here, the Veteran submitted an August 2017 statement indicating the reason for which he was unable to appear for the scheduled June 2017 VA examination.  The Veteran explained that he is over 82 years old and cannot travel extremely far from home for a VA examination.  He noted that he lives in New Jersey, but the VA examination notification he received indicated that he must report to another state, Pennsylvania.  The Veteran indicated that he would have no problem attending a VA examination scheduled in New Jersey.

The Board finds that the Veteran has presented good cause and agrees that it would be overly burdensome to expect a veteran of advanced age to travel across state lines for a VA examination.  As such, due to the Veteran's willingness to appear and the necessity of having a contemporaneous VA examination, the Board finds that the Veteran should be afforded an additional opportunity to appear.

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record copies of all recent clinical records of the Veteran's treatment at VA facilities since the last Supplemental Statement of the Case.

2. Schedule the Veteran for a VA audiological examination, and if possible, at a location convenient to the Veteran's home in New Jersey.  The record must be made available to the examiner.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for hearing loss.

3. Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. Readjudicate the claims on appeal in light of all of the evidence of record including all evidence added to the record subsequent to the March 2016 statement of the case.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




